Exhibit 10.2
Second Amendment to Amended and Restated
Limited Liability Company Agreement of
Southstar Energy Services LLC
This SECOND AMENDMENT (the “Amendment”) TO AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT of SOUTHSTAR ENERGY SERVICES LLC, a Delaware limited
liability company (the “Company”), is made as of this 2nd day of July, 2009, by
and between Georgia Natural Gas Company and Piedmont Energy Company, as the
current Members of the Company.
WITNESSETH
WHEREAS, the Members have entered into that certain Amended and Restated Limited
Liability Company Agreement effective as of January 1, 2004, as amended by that
certain First Amendment to Amended and Restated Limited Liability Company
Agreement dated as of July 31, 2006 (as amended, the “Agreement”);
WHEREAS, the Members are currently involved in litigation related to the meaning
and effect of certain provisions of the Agreement; and
WHEREAS, in order to give the Members sufficient time to negotiate in good faith
towards a mutually satisfactory settlement of the litigation, the Members desire
to amend the Agreement, as set forth herein.
NOW THEREFORE, in consideration of the sum of Ten and No/100 Dollars ($10.00),
the foregoing premises and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Members agree as follows:

  1.   All capitalized terms not otherwise defined in this Amendment shall have
the same meaning as set forth in the Agreement.     2.   With respect to the
potential exercise by GNGC of its option rights under Section 12.3(b) of the
Agreement, with an Option Effective Date of January 1, 2010, the Members agree
(i) that the date for giving the Initial Notice shall be extended from
November 1, 2009 to January 1, 2010, and (ii) that the date for giving the
Response Notice shall be extended to December 15, 2009 until February 15, 2010.
In addition to the foregoing date extensions, if the Members have not received a
judicial determination of the litigation by December 1, 2009, then both the
dates for giving the Initial Notice and Response Notice shall be extended
day-for-day until such determination is received by the Members. By way of
example, and not of limitation, if the judicial determination of the litigation
is received by the Members on December 16, 2009, then the date for Initial
Notice shall be January 16, 2010 and the date for the Response Notice shall be
March 2, 2010. Notwithstanding the foregoing, in no event shall the Initial
Notice date be

 



--------------------------------------------------------------------------------



 



extended beyond February 1, 2010 (with the corresponding Response Notice date
being March 18, 2010.) In the event that GNGC prevails in the foregoing
described litigation, the Initial Notice and Response Notice Dates beyond 2010
revert back to November 1 and December 15 in the year preceding the year of the
Option Effective Date.

  3.   The Members agree that, other than the specific amendments set forth
herein, the Agreement remains unaltered and in full force and effect.     4.  
The Members further agree that the foregoing amendments to the Agreement are (i)
without prejudice to the rights of either Member to argue in favor of their
respective interpretations of Section 12.3(b) of the Agreement in the pending
litigation; and (ii) are intended solely to extend, by two (2) months (plus any
additional days if the judicial determination of the litigation is not received
by December 1), the requisite Initial Notice and Response Notice dates
associated with the exercise of any purchase option related rights of the
Members that may currently exist under Section 12.3(b) of the Agreement.     5.
  This Amendment may be executed in counterparts, which, when assembled, shall
constitute one and the same counterpart.

In witness whereof, the Members have caused their authorized officers to execute
this Amendment as of the date and year first written above.

      GEORGIA NATURAL GAS COMPANY
 
   
By: 
/s/ Andrew Evans  
Name:
 
Andrew W. Evans  
Title:
EVP and CFO
 
    PIEDMONT ENERGY COMPANY
 
   
By:
/s/ David J. Dzuricky  
Name:
 
David J. Dzuricky  
Title:
SVP & CFO

 